 1

 2
                                                                                     FILED IN THE
                                                                                 U.S. DISTRICT COURT
 3                                                                         EASTERN DISTRICT OF WASHINGTON



 4                                                                         Dec 07, 2018
                                                                                SEAN F. MCAVOY, CLERK

 5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7       DOMINIQUE B.,
                                                      NO: 2:18-CV-294-RMP
 8                               Plaintiff,
                                                      ORDER ADOPTING REPORT AND
 9           v.                                       RECOMMENDATION

10       COMMISSIONER OF SOCIAL
         SECURITY,
11
                                 Defendant.
12

13          BEFORE THE COURT is the Report and Recommendation issued by United

14   States Magistrate Judge John T. Rodgers on November 6, 2018, ECF No. 6,

15   recommending that the Court transfer Plaintiff Dominque B.’s 1 to the United States

16   District Court for the District of Idaho, where venue is appropriate in light of

17   Plaintiff’s residence in Kootenai County, Idaho. Neither party objected to the

18   Report and Recommendation during the time allowed.

19

20
     1
      In the interest of protecting Plaintiff’s privacy, the Court uses Plaintiff’s first
21
     name and last initial.

     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 1
 1          After reviewing the Report and Recommendation and relevant authorities,

 2   the Court finds that the Magistrate Judge’s findings are correct. Accordingly, IT

 3   IS HEREBY ORDERED:

 4          1.    The Report and Recommendation, ECF No. 6, is ADOPTED in its

 5   entirety.

 6          2.    This matter shall be TRANSFERRED to the District of Idaho.

 7          IT IS SO ORDERED. The District Court Clerk is directed to enter this

 8   Order, provide copies to counsel, and close this case.

 9          DATED December 7, 2018.

10
                                                s/ Rosanna Malouf Peterson
11                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
12

13

14

15

16

17

18

19

20

21


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 2
